Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/22 has been entered.
 
Response to Amendment
 	The Amendment filed 6/9/22 has been entered. Claims 1-9 and 31-36 are pending in the application. Claims 21-29 are canceled and claims 31-36 are new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-9 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cannan et al. (US 2016/0068744- cited previously) in view of de Paiva Cortes et al. (US 2009/0227480- cited previously). 	With respect to independent claim 1, Cannan discloses a process for forming proppant particles, comprising: 	providing a slurry comprising a ceramic raw material comprising alumina ([0020] and [0022]); 	atomizing the slurry into droplets ([0038] and [0042]); 	coating seeds comprising alumina with the droplets to form green pellets ([0020], [0022], and [0042]); 	sintering the green pellets to form sintered pellets ([0038] and [0042]); and 	forming the sintered pellets into proppant particles comprising a sintered ceramic material and having a target size of between 4 mesh and 120 mesh and a crush strength at 7,500 psi of from about 1% to about 13.4% ([0013], [0017], Example 1, and Table 1). 	Regarding claim 1, Cannan discloses forming ceramic proppants, wherein the proppant particles have a “mesh size from about 4 mesh to about 120 mesh” ([0017]). However, Cannan fails to expressly disclose wherein the proppant particles are sized smaller, i.e., by “breaking [to] a mean particle size of from about 150 mesh to about 700 mesh.” De Paiva Cortes teaches a method for forming angular ceramic proppants, wherein the proppant particles are broken into angular particles having sizes of “from 35 to 150 mesh” (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider breaking the ceramic proppants into the shapes and sizes taught by de Paiva Cortes since it amounts to nothing more than an obvious application of forming the same product with known alternative dimensions, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).  Furthermore, although silent to wherein the mean particle size is “from about 150 mesh to about 250 mesh,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a mean particle size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 2, Cannan discloses wherein sintering comprises sintering the green pellets at a temperature of from about 1400°C to about 1650°C ([0049]). 	With respect to depending claim 3, the combination of Cannan and de Paiva Cortes teaches breaking the ceramic material by crushing, grinding, pulverizing, or milling (Abstract and [0025]-[0027]). 	With respect to depending claims 4 and 5, the combination of Cannan and de Paiva Cortes teaches grinding (with a Barmac rotor mill) at pressures sufficient to achieve particles sized between 35 and 150 mesh (Abstract and [0025]-[0027]). Although silent to the exact pressure employed by the grinding process, e.g. “10,000 psi or greater,” it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention that a process for grinding the same material as claimed to the same shape and size as claimed would naturally require the same pressure as claimed. 	With respect to depending claim 6, Cannan discloses wherein the proppant particles have a bulk density of “from about 1.40 g/cm3 to about 1.50 g/cm3” ([0012]) and an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]). Although silent to wherein the bulk density is “from about 1.4 g/cm3 to about 2 g/cm3” and wherein the apparent specific gravity is “from about 2 g/cm3 to about 4 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a bulk density and apparent specific gravity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 7, which is dependent upon claim 6, Cannan discloses wherein the proppant particles have a bulk density of “from about 1.40 g/cm3 to about 1.50 g/cm3” ([0012]) and an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]). Although silent to wherein the bulk density is “from about 1.6 g/cm3 to about 1.8 g/cm3” and wherein the apparent specific gravity is “from about 2.7 g/cm3 to about 3.2 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a bulk density and apparent specific gravity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 8, which is dependent upon claim 7, the combination of Cannan and De Paiva Cortes teaches wherein the proppant particles have a mean particle size of “from 35 to 150 mesh” (Abstract). Although silent to wherein the mean particle size is “from 175 mesh to 500 mesh,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a mean particle size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 9, which is dependent upon claim 8, Cannan discloses wherein the proppant particles have a crush strength of between 12.5 % and 13.4% (Example 1, Table 1). Although silent to wherein the proppant crush strength is “from about 5% to about 15%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a proppant crush strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  	With respect to depending claim 31, the combination of Cannan and de Paiva Cortes teaches wherein breaking is performed in a grinder (Abstract and [0025]-[0027]), the method further comprising introducing a binder material in dry form into the grinder and breaking the binder material along with the sintered pellets (Cannan- [0030]; de Paiva Cortes- [0025]-[0027]). (Cannan discloses the inclusion of a binder with the sintered pellets; de Paiva Cortes teaches breaking a sintered pellet mixture.) Furthermore, the Examiner notes that the instant specification fails to explicitly establish the addition of a binder into the grinder as critical (e.g. “the binder can be added at any suitable stage in the methods” [0018]). 	With respect to depending claim 32, Cannan discloses wherein sintering is performed at a temperature of from about 1000 °C to about 1600  °C for a period of time from about 5 minutes to about 90 minutes ([0049] and [0051]). 	With respect to depending claim 33, which is dependent upon claim 32, Cannan discloses wherein the proppant particles have a bulk density of “from about 1.40 g/cm3 to about 1.50 g/cm3” ([0012]) and an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]), wherein “’apparent specific gravity,’ (ASG)... include[es] void space, internal porosity or open porosity” ([0009]). Although silent to wherein the proppant particles have “an internal interconnected porosity of from about 35% to about 70%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a porosity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 34, the combination of Cannan and De Paiva Cortes teaches wherein the proppant particles have a mean particle size of “from 35 to 150 mesh” (Abstract). Although silent to wherein the mean particle size is “from about 150 mesh to about 250 mesh,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a mean particle size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 35, which is dependent upon claim 34, Cannan discloses wherein the proppant particles have an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]). Although silent to wherein the apparent specific gravity is “from about 2 g/cm3 to about 4 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for and apparent specific gravity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 36, which is dependent upon claim 35, Cannan discloses wherein the proppant particles have a bulk density of “from about 1.40 g/cm3 to about 1.50 g/cm3” ([0012]). Although silent to wherein the bulk density is “from about 1.4 g/cm3 to about 2 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a bulk density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
 Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. 	Applicant argues that the combination of Cannan and de Paiva Cortes does not teach the instant invention since the “Applicant has discovered that [the instantly claimed proppant particles] can provide improved crush strength... can also prop open even the narrowest secondary fractures and microfractures providing improved yield... [have an] average settling rate... over twice as slow comparted to 100 mesh sand proppant... [and] may exceed the conductivity, strength, and durability of sand which improves the production rates and recovery from the increased reservoir contact.” The Examiner finds this argument unpersuasive since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674